         Case 1:19-cv-01719-GHW Document 67 Filed 05/10/19 Page 1 of 2

                                                                                      STEVEN MITBY
                                                                              DIRECT 713.600.4910
                                                                               MAIN 713.655.1101
                                                                                 FAX 713.655.0062
                                                                               SMITBY@AZALAW.COM




                                          May 10, 2019

Via ECF
Hon. Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:    State Street Global Advisors Trust Company (“SSGA”) v. Visbal,
       Case No. 1:19-cv-1719-GHW

Dear Judge Woods:

        We represent Defendant Kristen Visbal in the above-referenced matter and write pursuant
to Your Honor’s individual rules and practices to request a brief adjournment of the teleconference
scheduled for Monday, May 13, 2019 at 11:30 a.m. in order comply with Individual Rule 2(A),
which requires principal trial counsel to appear at all conferences. We apologize for the short
notice; our office has been affected by the recent flooding in Houston.

        As I have a conflicting Court appearance scheduled for the same date, I will not be able to
participate in the presently scheduled conference call. We therefore request that the Court adjourn
the conference to May 15, 16, or 17 so that I, as Ms. Visbal’s lead counsel, may properly represent
Ms. Visbal’s interests during the conference.

        We also request that the Court allow the conference to be held in-person before the Court,
rather than through a telephone call. Given the weight of the issues raised by Plaintiff in its pre-
motion letter, we believe this conference would be better-suited for an in-person appearance before
the Court.

        Plaintiff’s counsel has consented to our request for an adjournment and has also confirmed
their availability on May 15, 16, and 17. There will be no prejudice to Plaintiff based on a brief
adjournment of the conference date, given that Plaintiff only recently sought to bring its motion to
dismiss and motion to strike. Ms. Visbal, on the other hand, will be prejudiced if her lead counsel
is unable to represent her at this juncture.
         Case 1:19-cv-01719-GHW Document 67 Filed 05/10/19 Page 2 of 2

Hon. Gregory H. Woods
United States District Judge
May 10, 2019
Page 2

       As this is our first request for an adjournment of this conference, the Court should grant
Ms. Visbal a brief adjournment. We thank the Court for its time and attention to this matter.

                                                    Respectfully Submitted,



                                                    Steven J. Mitby


c: Michael Frank Autuoro
   Vivian Cheng
   Sara Gates
   Alexander Gigante
   John Goetz
   Kristen McCallion
   Michael Mills
   Nancy Wolff
